Case 1:18-cv-25106-KMW Document 79 Entered on FLSD Docket 07/24/2019 Page 1 of 3




                            UN ITED STATES DISTRICT COU RT
                            SOU THERN D ISTRICT O F FLORID A

                      Case N o.I:I8-CV -ZSIO6-W ILLIA M S/M CA LILEY

 UN ITED A M ERICAN CORP.

        Plaintiff,



 BITM A IN ,IN C.,ET A L.

        D efendant.



      REOUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE FO R SERVICE OF
                         PR O CE SS IN SA IN T K ITTS A N D NEV IS
                                   (LETTER ROGATORY)

  TO :TH E A PPRO PRIA TE JUD ICIAL AU TH O RITY IN SA IN T K ITTS AN D NEVIS.

                The U nited States DistrictCoul'
                                               t,in and for the Southern D istrictof Florida,

  M iam iD ivision,presentsitscom plim entsto the A ppropriate JudicialA uthority ofSaintK itts

  and N evis and requests assistance to effect service of process in the above-captioned civil

  proceeding pending before this Coul'
                                     t in which U nited Am erican Corp.is the Plaintiff and

  SaintBitts LLC isa defendant.

 1.      REQUEST

        ThisCourtrequeststheassistancedescribedhereinasnecessaryintheinterestsofjustice
  asithasbeensuggestedtothisCourtthatjusticecannotbecompletelydonebetweentheparties
  withoutthe personalappearance for purposes of this suitof D efendant SA IN T BITTS LLC.,

  who is within yourjurisdiction. More specifically,the assistance requested is that the
  A ppropriate JudicialA uthority ofSaintKittsand N eviseffectservice ofprocessofthe enclosed
Case 1:18-cv-25106-KMW Document 79 Entered on FLSD Docket 07/24/2019 Page 2 of 3



  (a)Summons;and(b)Complaintwithexhibits.

  O n DefendantSA IN T BITTS LLC at:

                                       SA IN T BITTS LLC .
                                      858 ZEN W AY BLV D
                                 FR1GATE BAY,SAINT Q TTS
                                   SA IN T K ITTS AN D N EV IS.
           The A ppropriate JudicialA uthority of SaintK itts and N evis is respectfully requested,

  in furtherance ofjustice and by theproperand usualprocessofyourauthority,to servethe
  above-m entioned docum ents in a m annerconsistentw ith the law sof SaintK itts and N evis.


  ll.      C ERTIFICA TIO N O F SER V IC E

         ThisCourtfurtherrequeststhat,afterservice ofthe abovereferenced docum entshasbeen

 m ade,you cause the person who serves the docum ents upon DefendantSA IN T BITTS LLC to

 execute an affidavit of service properly notarized or sealed in accordance w ith your rules

 governing the issuance of such an affidavit stating that service of the above- referenced

 docum ents has been m ade in accordance w ith the law s of SaintK itts and Nevis and the rules

 governing such service.ThisCourtrequeststhatyou then return thisaffidavit,along w ith copies

 of the docum ents served,to the Em bassy of the United States of A m erica for SaintK itts and

 N CVI
     'S.

  111.     FA C TS

         The above-captioned case pending before this Courtis a suit brought by the Plaintiff

 against num erous defendants,including Saint B itts LLC . This m atter w as filed for alleged

 m anipulation ofthe cryptocurrency m arketfor Bitcoin Cash.The claim s alleged are for:Anti-

 Trust;Negligent M isrepresentation'
                                   , Negligence'
                                               , Equitable Estoppel; Unjust Enrichment'
                                                                                      ,
 Conversion andlnjunctiveRelief.
Case 1:18-cv-25106-KMW Document 79 Entered on FLSD Docket 07/24/2019 Page 3 of 3



  1V . RE CIPR O C ITY

        This Courtis w illing to provide sim ilar assistance to the Appropriate JudicialAuthority

 ofSaintK ittsand N evisifrequired.

  V.     REIM BUR SEM EN T FO R C O STS

        Plaintiffis including w ith this package to the A ppropriate JudicialA uthority of Saint

 K itts and N evis reim bursem ent for costs incurred in executing this Court's R equest for

 lnternationalJudicialAssistance,specifically including theembassy fee of$2,275.00 (US).
 The Appropriate JudicialA uthority ofSaintK ittsand N evisshould contactcounselforPlaintiff

 to obtain any furtherinform ation orreim bursem entby w riting to LoraynePerez,Esqa,Akerm an

 LLP, Three Brickell City Centre, 98 Southeast Seventh Street, Suite 1100,M iam i,Florida

 33131,Telephone:305-374-5600.

        W H EREFO RE, the Hon. Chris M .M cA liley, U nited States M agistrate Judge of the

 Southern D istrictofFlorida,and the sealthereof,requestsassistance to effectservice ofprocess

 in the above-captioned civilproceeding pending before this Courton Defendant SA IN T BITTS

 LLC as stated herein.

        EX ECU TED at the C ity of M iam i and the County of M iam i-D ade,this 23fd day of

  July,2019.

                                             By the Court,

                                                         '5          &        4
                                             CH RIS M .M CA LILEY
                                             UN ITED STATES M AGISTRATE JUDGE
                                             SOUTHERN DISTRICT OF FLO RIDA
